DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-10, & 12-18, & 20 of U.S. Application No. 16/911523 filed on 01/10/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed01/10/2022. Claims 1 & 15 are presently amended, and Claims 11 & 19 are cancelled. Claims 1-10, & 12-18, & 20 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous claim objections: the amendments to the claims overcome the previous claim objection(s). Therefore, the previous claim objection(s) is/are withdrawn.

In regards to the previous rejection under 35 U.S.C. § 103: Applicant argues that the prior art does not explicitly disclose “the determining being performed by an in-line jerk minimization algorithm, wherein each of the candidate state-transition dataset for the SDV defines a most jerk-efficient state-transition dataset for the SDV to transition from the initial state of the SDV to a respective candidate future state of the SDV using only in-lane movement”. Applicant further argues “Indeed, Tafti does not disclose the determination of an energy efficiency score based on, inter alia, jerk-efficient state transitions (as represented in each candidate state-transition datasets) of the SDV.” Examiner respectfully disagrees. Applicant is reminded that the claims must be given their broadest reasonable interpretation. Takahashi teaches the limitation “the determining being performed by an in-line jerk minimization algorithm, wherein each of the candidate state-transition dataset for the SDV defines a most jerk-efficient state-transition dataset for the SDV to transition from the initial state of the SDV to a respective candidate future state of the SDV using only in-lane movement (see at least Takahashi, para. [0054]: For example, the target trajectory is generated as a set of target points (trajectory points) to be reached at reference times by setting a plurality of the reference times in the future for every predetermined sampling time (for example, a fraction of a [sec]). & para. [0056]: The action plan generator 123, for example, generates a plurality of candidates of a target trajectory and selects a target trajectory that is optimal at that time point on the basis of the viewpoints of safety and efficiency. & para. [0068]: In this case, the gate selector 123Ab estimates an arrival time T on the basis of a speed profile illustrated in FIG. 8. In the drawing, V0 is a speed VM at an initial time point, and Vtgt is a target speed (for example, about 20 [km/h]) at the time of arriving at a gate. The gate selector 123Ab generates a speed profile for travelling a distance L using a deceleration model not causing a vehicle occupant to feel discomfort (for example, a constant deceleration model, a constant jerk model, or the like). In this case, the arrival time T is calculated on the basis of Equation (1).).”. Takahashi shows that the gate selector generates a speed profile for traveling a distance using a deceleration model and a constant jerk model which causes a vehicle occupant to not feel any discomfort while driving (see at least Takahashi, para. [0068]). Takahashi shows the idea of a target trajectory that uses a constant jerk model to help the vehicle occupant feel less discomfort through the use of the jerk model. In conclusion, provided the arguments above the 103 rejection is maintained.
Applicant’s arguments with respect to the limitation “determining, by the electronic device, an energy efficiency score for each of the at least one candidate state-transition dataset”  in the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of US 2018/0348012A1 (“An”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-10, 12-16, 18, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0071092A1 (“MA”), in view of US 2019/0353493A1 (“Takahashi”), further in view of US 2018/0348012A1 (“An”), further in view of US 2019/0204842A1 (“Tafti”).
As per claim 1 MA discloses
A method of controlling in-lane movement of a Self-Driving Vehicle (SDV), 
the SDV travelling in-lane on a road section (see at least MA, para. [0038]: The ancillary data can be used to augment, modify, or train the operation of the lane change control module 200 based on a variety of factors including, the context in which the user is operating the vehicle (e.g., the location of the vehicle, the specified destination, direction of travel, speed, the time of day, the status of the vehicle, etc.), and a variety of other data obtainable from the variety of sources, local and remote, as described herein.),
the in-lane movement of the SDV to be controlled for allowing the SDV to perform a future manoeuvre, the future manoeuvre to be performed at a pre-determined future moment in time (see at least MA, para. [0042]-[0043], [0047]: Given the predicted behaviors and related predicted trajectories and/or positions of each of the proximate vehicles, the lane change control module 200 can predict the future positions/locations of each of the vehicles based on the predicted trajectories of the vehicles over the given time period. As a result, the lane change control module 200 can be configured to determine the future positions, headings, velocities, and accelerations of the host vehicle VA and each of the detected proximate vehicles (Vl, V2, and V3) at a given point in time., [0050]-[0051]: the first target position TP1 corresponds to a location in an adjacent lane to which the host vehicle VA can be directed to accomplish a safe lane change maneuver),
the method executable by an electronic device communicatively coupled to the SDV (see at least MA, para. [0033]: Many or all of the functions of the vehicle 105 can be controlled by the computing system 170. The computing system 170 may include at least one data processor 171 (which can include at least one microprocessor) that executes processing instructions stored in a non-transitory computer readable medium, such as the data storage device 172.), the
method comprising:
acquiring, by the electronic device, initial kinematic data associated with an obstacle which is indicative of an initial state of the obstacle at an initial moment in time, the initial moment in time being earlier in time than the pre-determined future moment in time (see at least MA, para. [0043]: The perception data 210 can include data from which a position, heading, velocity, and acceleration (e.g., a vehicle state or status) of neighboring vehicles in the vicinity of or proximate to the autonomous host vehicle can be obtained or calculated. The perception data 210 can also include data from which a position, heading, velocity, and acceleration (e.g., a vehicle state or status) of the host vehicle can be obtained or calculated. As a result, the perception data, vehicle state and context data, and other available information can be obtained, processed, and used to build a perception dataset 210 for input to the lane change trajectory planning system 202.);
determining, by the electronic device, future kinematic data associated with the obstacle which is indicative of a future state of the obstacle at the predetermined future moment in time (see at least MA, para. [0047]: Given the predicted behaviors and related predicted trajectories and/or positions of each of the proximate vehicles, the lane change control module 200 can predict the future positions/locations of each of the vehicles based on the predicted trajectories of the vehicles over the given time period. As a result, the lane change control module 200 can be configured to determine the future positions, headings, velocities, and accelerations of the host vehicle VA and each of the detected proximate vehicles (Vl, V2, and V3) at a given point in time.);
acquiring, by the electronic device, initial kinematic data associated with the SDV which is indicative of an initial state of the SDV at the initial moment in time (see at least MA, para. [0043]: The perception data 210 can include data from which a position, heading, velocity, and acceleration (e.g., a vehicle state or status) of neighboring vehicles in the vicinity of or proximate to the autonomous host vehicle can be obtained or calculated. The perception data 210 can also include data from which a position, heading, velocity, and acceleration (e.g., a vehicle state or status) of the host vehicle can be obtained or calculated. As a result, the perception data, vehicle state and context data, and other available information can be obtained, processed, and used to build a perception dataset 210 for input to the lane change trajectory planning system 202.);
determining, by the electronic device, future kinematic data associated with the SDV which is indicative of at least a candidate future state of the SDV at the pre-determined future moment in time (see at least MA, para. [0047]: Given the predicted behaviors and related predicted trajectories and/or positions of each of the proximate vehicles, the lane change control module 200 can predict the future positions/locations of each of the vehicles based on the predicted trajectories of the vehicles over the given time period. As a result, the lane change control module 200 can be configured to determine the future positions, headings, velocities, and accelerations of the host vehicle VA and each of the detected proximate vehicles (Vl, V2, and V3) at a given point in time.),
the at least one candidate future states of the SDV allowing the SDV to perform the future manoeuvre at the pre-determined future moment in time (see at least MA, para. [0040]: The lane change control module can be further configured to determine a first target position within the safety zone. The lane change control module of the host vehicle can also be configured to determine a second target position in the same lane in which the host vehicle is currently positioned. In an example embodiment, the lane change control module can be configured to cause the host vehicle to perform a lane change maneuver in two phases: 1) a longitudinal positioning phase or pre-turn phase to properly position the host vehicle at a second target position in the current lane for execution of a leftward or rightward turning maneuver, and 2) a lateral steering phase during which the host vehicle is controlled to perform a leftward or rightward steering operation to direct the host vehicle from the second target position in the current lane toward the first target position in the adjacent lane. In the longitudinal positioning phase or pre-tum phase, a first phase trajectory can be generated to direct the host vehicle toward the second target position in the current lane.);
determining, by the electronic device, at least one candidate state-transition datasets for the SDV to transition from the initial state of the SDV to a respective one of the one candidate future state of the SDV using in lane movement (see at least MA, para. [0040]: The lane change control module can be further configured to determine a first target position within the safety zone. The lane change control module of the host vehicle can also be configured to determine a second target position in the same lane in which the host vehicle is currently positioned. In an example embodiment, the lane change control module can be configured to cause the host vehicle to perform a lane change maneuver in two phases: 1) a longitudinal positioning phase or pre-turn phase to properly position the host vehicle at a second target position in the current lane for execution of a leftward or rightward turning maneuver, and 2) a lateral steering phase during which the host vehicle is controlled to perform a leftward or rightward steering operation to direct the host vehicle from the second target position in the current lane toward the first target position in the adjacent lane. In the longitudinal positioning phase or pre-tum phase, a first phase trajectory can be generated to direct the host vehicle toward the second target position in the current lane.); 
determining, by the electronic device, an energy efficiency score for a respective one of the at least one candidate state-transition dataset (see at least MA, para. [0058]: In yet another example embodiment, the lane change control module 200 can fit a piecewise linear speed trajectory function, which can be configured to satisfy the constraints of the initial host vehicle VA state, the initial states of the proximate vehicles (Vl, V2, and V3), the goal state of the host vehicle VA, and the configuration of the controller of the host vehicle VA with optional optimizations on various cost functions (e.g., time, fuel consumption, etc.).),
triggering, by the electronic device, control of the in-lane movement of the SDV based on a target state-transition dataset of the at least one candidate state-transition dataset (see at least MA, para. [0042]: In the example embodiment, the lane change control module 200 can be configured to include a longitudinal positioning module 173 and a lateral steering module 175. As described in more detail below, the longitudinal positioning module 173 serves to enable generation of a first phase trajectory for the host vehicle (e.g., the autonomous vehicle). The lateral steering module 175 serves to enable generation of a second phase trajectory for the host vehicle. Collectively, the longitudinal positioning module 173 and the lateral steering module 175 can generate the first phase trajectory and the second phase trajectory, which can be generally denoted as the lane change trajectory 220 provided as an output from the lane change control module 200.),
the target state-transition dataset being a most fuel-efficient state-transition dataset of the at least one candidate state-transition dataset (see at least MA, para. [0058]: In yet another example embodiment, the lane change control module 200 can fit a piecewise linear speed trajectory function, which can be configured to satisfy the constraints of the initial host vehicle VA state, the initial states of the proximate vehicles (Vl, V2, and V3), the goal state of the host vehicle VA, and the configuration of the controller of the host vehicle VA with optional optimizations on various cost functions (e.g., time, fuel consumption, etc.).)
However MA does not explicitly disclose
the determining being performed by an in-line jerk minimization algorithm, wherein each of the candidate state-transition dataset for the SDV defines a most jerk-efficient state-transition dataset for the SDV to transition from the initial state of the SDV to a respective candidate future state of the SDV using only in-lane movement;
determining, by the electronic device, an energy efficiency score for each of the at least one candidate state-transition dataset;
a given energy efficiency score being indicative of how fuel-efficient the transition between the initial state and the respective candidate future state is.
determining, by the electronic device, future kinematic data associated with the SDV which is indicative of at least two candidate future states of the SDV at the pre-determined future moment in time,
the at least two candidate future states of the SDV allowing the SDV to perform the future manoeuvre at the pre-determined future moment in time;
determining, by the electronic device, at least two candidate state-transition datasets for the SDV to transition from the initial state of the SDV to a respective one of the at least two candidate future states of the SDV using in lane movement; 
determining, by the electronic device, an energy efficiency score for a respective one of the at least two candidate state-transition datasets,
triggering, by the electronic device, control of the in-lane movement of the SDV based on a target state-transition dataset amongst the at least two candidate state-transition datasets,
the target state-transition dataset being a most fuel-efficient state-transition dataset amongst the at least two candidate state-transition datasets.
Takahashi teaches
the determining being performed by an in-line jerk minimization algorithm, wherein each of the candidate state-transition dataset for the SDV defines a most jerk-efficient state-transition dataset for the SDV to transition from the initial state of the SDV to a respective candidate future state of the SDV using only in-lane movement (see at least Takahashi, para. [0054]: For example, the target trajectory is generated as a set of target points (trajectory points) to be reached at reference times by setting a plurality of the reference times in the future for every predetermined sampling time (for example, a fraction of a [sec]). & para. [0056]: The action plan generator 123, for example, generates a plurality of candidates of a target trajectory and selects a target trajectory that is optimal at that time point on the basis of the viewpoints of safety and efficiency. & para. [0068]: In this case, the gate selector 123Ab estimates an arrival time T on the basis of a speed profile illustrated in FIG. 8. In the drawing, V0 is a speed VM at an initial time point, and Vtgt is a target speed (for example, about 20 [km/h]) at the time of arriving at a gate. The gate selector 123Ab generates a speed profile for travelling a distance L using a deceleration model not causing a vehicle occupant to feel discomfort (for example, a constant deceleration model, a constant jerk model, or the like). In this case, the arrival time T is calculated on the basis of Equation (1).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teaching of the determining being performed by an in-line jerk minimization algorithm, wherein each of the candidate state-transition dataset for the SDV defines a most jerk-efficient state-transition dataset for the SDV to transition from the initial state of the SDV to a respective candidate future state of the SDV using only in-lane movement of Takahashi in order for an appropriate gate can be selected in accordance with prior-gate statuses (see at least Takahashi, para. [0018]).
An teaches
determining, by the electronic device, an energy efficiency score for each of the at least one candidate state-transition dataset (see at least An, para. [0153]: If a plurality of paths are found, the controller 170 may compare the found paths to the paths stored in the storage device 171, detect at least one path that is identical to the found paths from among the paths stored in the storage device 171, and control the display 127 to display fuel cost information and fuel efficiency information for each course of the at least one path. & para. [0282]: For example, if there are two paths along which the vehicle can move from a stop T2 to a stop T3, the user may select a course C or a course E based on a driving distance, fuel efficiency, and cost of consumed fuel from the stop T2 to the stop T3, and drive the vehicle from the stop T2 to the stop T3 along the selected course.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teaching of determining, by the electronic device, an energy efficiency score for each of the at least one candidate state-transition dataset of An in order to display the fuel efficiency information (see at least An, para. abstract).
Tafti teaches
a given energy efficiency score being indicative of how fuel-efficient the transition between the initial state and the respective candidate future state is (see at least Tafti, para. [0030]: A desired trajectory of the vehicle in collected training data is then used to find the corresponding cost function coefficients that result in a minimum-cost trajectory or substantially minimum-cost trajectory which is close to the desired trajectory as determined through the graph search. & para. [0032]: However, the selection of which trajectory to take depends on traffic conditions and a cost or expense associated with the trajectory for the given traffic condition. A cost or energy expense associated with a trajectory can be based on several elements, such as road conditions, traffic conditions, etc. For example, an energy expense may be incurred by changing lanes, or by the need to steer the vehicle.).
determining, by the electronic device, future kinematic data associated with the SDV which is indicative of at least two candidate future states of the SDV at the pre-determined future moment in time (see at least Tafti, para. [0032]: HV 204 can consider various trajectories (Tl, T2, T3) in order to navigate the three-lane road 202. However, the selection of which trajectory to take depends on traffic conditions and a cost or expense associated with the trajectory for the given traffic condition.),
the at least two candidate future states of the SDV allowing the SDV to perform the future manoeuvre at the pre-determined future moment in time (see at least Tafti, para. [0032]: HV 204 can consider various trajectories (Tl, T2, T3) in order to navigate the three-lane road 202. However, the selection of which trajectory to take depends on traffic conditions and a cost or expense associated with the trajectory for the given traffic condition.);
determining, by the electronic device, at least two candidate state-transition datasets for the SDV to transition from the initial state of the SDV to a respective one of the at least two candidate future states of the SDV using in lane movement (see at least Tafti, para. [0034]: Consider now the traffic scenario specifically shown in FIG. 2, which includes vehicles TVl, TV2 and TV3. By driving along trajectory T2, HV 204 drives along the center lane 202b until it runs into TVl, which is an undesirable outcome. Cost calculations are such that a high cost is associated with collision....Although cost is incurred by changing lanes, any acceleration, deceleration, etc., there is no cost incurred by collision. Therefore, the cost associated with trajectory Tl is relatively low. Trajectory T3 appears to be an unachievable trajectory because HV 104 and TV3 are driving at the same velocity, preventing HV 204 from passing up TV3 in order to change into the right lane 202c in front of TV3.); 
determining, by the electronic device, an energy efficiency score for a respective one of the at least two candidate state-transition datasets (see at least Tafti, para. [0030]: A desired trajectory of the vehicle in collected training data is then used to find the corresponding cost function coefficients that result in a minimum-cost trajectory or substantially minimum-cost trajectory which is close to the desired trajectory as determined through the graph search. & para. [0032]: However, the selection of which trajectory to take depends on traffic conditions and a cost or expense associated with the trajectory for the given traffic condition. A cost or energy expense associated with a trajectory can be based on several elements, such as road conditions, traffic conditions, etc. For example, an energy expense may be incurred by changing lanes, or by the need to steer the vehicle.),
triggering, by the electronic device, control of the in-lane movement of the SDV based on a target state-transition dataset amongst the at least two candidate state-transition datasets (see at least Tafti, para. [0034]: Consider now the traffic scenario specifically shown in FIG. 2, which includes vehicles TVl, TV2 and TV3. By driving along trajectory T2, HV 204 drives along the center lane 202b until it runs into TVl, which is an undesirable outcome. Cost calculations are such that a high cost is associated with collision....Although cost is incurred by changing lanes, any acceleration, deceleration, etc., there is no cost incurred by collision. Therefore, the cost associated with trajectory Tl is relatively low. Trajectory T3 appears to be an unachievable trajectory because HV 104 and TV3 are driving at the same velocity, preventing HV 204 from passing up TV3 in order to change into the right lane 202c in front of TV3.),
the target state-transition dataset being a most fuel-efficient state-transition dataset amongst the at least two candidate state-transition datasets (see at least Tafti, para. [0034]: Consider now the traffic scenario specifically shown in FIG. 2, which includes vehicles TVl, TV2 and TV3. By driving along trajectory T2, HV 204 drives along the center lane 202b until it runs into TVl, which is an undesirable outcome. Cost calculations are such that a high cost is associated with collision....Although cost is incurred by changing lanes, any acceleration, deceleration, etc., there is no cost incurred by collision. Therefore, the cost associated with trajectory Tl is relatively low. Trajectory T3 appears to be an unachievable trajectory because HV 104 and TV3 are driving at the same velocity, preventing HV 204 from passing up TV3 in order to change into the right lane 202c in front of TV3.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teaching of a given energy efficiency score being indicative of how fuel-efficient the transition between the initial state and the respective candidate future state is determining, by the electronic device, future kinematic data associated with the SDV which is indicative of at least two candidate future states of the SDV at the pre-determined future moment in time, the at least two candidate future states of the SDV allowing the SDV to perform the future manoeuvre at the pre-determined future moment in time, determining, by the electronic device, at least two candidate state-transition datasets for the SDV to transition from the initial state of the SDV to a respective one of the at least two candidate future states of the SDV using in lane movement; determining, by the electronic device, an energy efficiency score for a respective one of the at least two candidate state-transition datasets, triggering, by the electronic device, control of the in-lane movement of the SDV based on a target state-transition dataset amongst the at least two candidate state-transition datasets, the target state-transition dataset being a most fuel-efficient state-transition dataset amongst the at least two candidate state-transition datasets of Tafti in order to provide an approach to trajectory planning that learns optimal trajectories dynamically for different road scenarios (see at least Tafti, para. [0002]).

As per claim 2 Ma does not explicitly disclose
wherein the method further comprises:
comparing, by the electronic device, the energy efficiency scores of the at least two candidate state-transition datasets for determining the target state transition dataset.
Tafti teaches
wherein the method further comprises:
comparing, by the electronic device, the energy efficiency scores of the at least two candidate state-transition datasets for determining the target state transition dataset (see at least Tafti, para. [0030]: A desired trajectory of the vehicle in collected training data is then used to find the corresponding cost function coefficients that result in a minimum-cost trajectory or substantially minimum-cost trajectory which is close to the desired trajectory as determined through the graph search. & para. [0032]: However, the selection of which trajectory to take depends on traffic conditions and a cost or expense associated with the trajectory for the given traffic condition. A cost or energy expense associated with a trajectory can be based on several elements, such as road conditions, traffic conditions, etc. For example, an energy expense may be incurred by changing lanes, or by the need to steer the vehicle. & para. [0034]: Comparison of trajectory costs causes one to select trajectory Tl for this scenario.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teaching of a given energy efficiency score being indicative of how fuel-efficient the transition between the initial state and the respective candidate future state of Tafti in order to provide an approach to trajectory planning that learns optimal trajectories dynamically for different road scenarios (see at least Tafti, para. [0002]).

As per claim 4 MA discloses
wherein the future manoeuvre is a lane-change from an initial lane in which the SDV is travelling at the initial moment time to another lane in which the obstacle is present at the initial moment in time (see at least MA, para. [0040]: The lane change control module can be further configured to determine a first target position within the safety zone. The lane change control module of the host vehicle can also be configured to determine a second target position in the same lane in which the host vehicle is currently positioned. In an example embodiment, the lane change control module can be configured to cause the host vehicle to perform a lane change maneuver in two phases: 1) a longitudinal positioning phase or pre-turn phase to properly position the host vehicle at a second target position in the current lane for execution of a leftward or rightward turning maneuver, and 2) a lateral steering phase during which the host vehicle is controlled to perform a leftward or rightward steering operation to direct the host vehicle from the second target position in the current lane toward the first target position in the adjacent lane. In the longitudinal positioning phase or pre-tum phase, a first phase trajectory can be generated to direct the host vehicle toward the second target position in the current lane.).

As per claim 5 MA discloses
wherein the obstacle is one of a moving obstacle and an immobile obstacle (see at least MA, para. [0042]: The lane change trajectory 220 can be generated based on input perception data 210 received from one or more of the vehicle sensor subsystems 144, including one or more cameras, and processed by an image processing module to identify proximate agents (e.g., moving vehicles, dynamic objects, or other objects in the proximate vicinity of the host vehicle).).

As per claim 6 MA does not explicitly disclose
wherein the pre-determined future moment in time is a moment in time when the SDV is free of the obstacle.
Tafti teaches
wherein the pre-determined future moment in time is a moment in time when the SDV is free of the obstacle (see at least Tafti, para. [0034]: On the other hand, by driving along the trajectory Tl, HV 204 can drive along the center lane 202b in order to pass up TV2, change into the left lane 202a and then drive past TVl, thereby successfully navigating through the traffic. Although cost is incurred by changing lanes, any acceleration, deceleration, etc., there is no cost incurred by collision. Therefore, the cost associated with trajectory Tl is relatively low.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teaching of the pre-determined future moment in time is a moment in time when the SDV is free of the obstacle of Tafti in order to provide an approach to trajectory planning that learns optimal trajectories dynamically for different road scenarios (see at least Tafti, para. [0002]).

As per claim 7 MA discloses
wherein the moving obstacle is another vehicle (see at least MA, para. [0042]: The lane change trajectory 220 can be generated based on input perception data 210 received from one or more of the vehicle sensor subsystems 144, including one or more cameras, and processed by an image processing module to identify proximate agents (e.g., moving vehicles, dynamic objects, or other objects in the proximate vicinity of the host vehicle).).

As per claim 8 MA discloses
wherein a given candidate state-transition dataset includes candidate kinematic data about the SDV at a plurality of intermediate moments in time between the initial moment in time and the future moment in time (see at least MA, para. [0047]: Using the determined vehicle states of the host vehicle and proximate vehicles, the lane change control module can be configured to use a state prediction model to predict the locations of the vehicles at a given point in time in the future based on the current positions, headings, velocities, and accelerations of the vehicles. para. [0057]: The first and second phase trajectories generated by the lane change control module 200 can be used by lower level components of the host vehicle VA to sample a series of reference points for trajectory tracking and for controlling the host vehicle VA to intercept the reference points and thereby intercept the first target position TPl in the adjacent lane.).

As per claim 9 MA discloses
wherein the triggering control of the in-lane movement of the SDV based on a target state-transition dataset comprises:
• triggering, by the electronic device, control of at least one of in-lane acceleration and in-lane deceleration of the SDV, such that (i) actual kinematic data of the SDV at the plurality of intermediate moments in time matches  (see at least MA, para. [0047]: Using the determined vehicle states of the host vehicle and proximate vehicles, the lane change control module can be configured to use a state prediction model to predict the locations of the vehicles at a given point in time in the future based on the current positions, headings, velocities, and accelerations of the vehicles. para. [0057]: The first and second phase trajectories generated by the lane change control module 200 can be used by lower level components of the host vehicle VA to sample a series of reference points for trajectory tracking and for controlling the host vehicle VA to intercept the reference points and thereby intercept the first target position TPl in the adjacent lane.)
(ii) target kinematic data from the target state transition dataset at the plurality of intermediate moments in time (see at least MA, para. [0047]: As shown in the example of FIGS. 3 and 4, using the determined vehicle states of the host vehicle VA and proximate vehicles (Vl, V2, and V3), the lane change control module 200 can be configured to use a state prediction model to predict the locations of the vehicles at a given point in time in the future based on the current positions, headings, velocities, and accelerations of the vehicles. In one embodiment, the lane change control module 200 can predict the future locations of each of the vehicles based on a linear extrapolation from the current position using the heading, speed, and acceleration of each of the vehicles over a given time period.).

As per claim 10 MA discloses
the at least one candidate future state of the SDV at the predetermined future moment in time correspond to respective window of opportunity to perform the future manoeuvre at the pre-determined future moment in time (see at least MA, para. [0058]: As described above, one input to the piecewise linear speed trajectory function can be time t. An output of the piecewise linear speed trajectory function can be the desired state of the host vehicle VA at time t. As described above, the state of the host vehicle VA and the states of the proximate vehicles (Vl, V2, and V3) can include the current position/location and heading of each vehicle and the related derivatives including velocity and acceleration of each vehicle. The first phase trajectory and the second phase trajectory generated by the piecewise linear speed trajectory function can be used by lower level components of the host vehicle VA to sample a series of reference points for trajectory tracking and for controlling the host vehicle VA to the intercept the reference points.).
MA does not explicitly disclose 
the at least two candidate future states of the SDV at the predetermined future moment in time.
Tafti teaches
the at least two candidate future states of the SDV at the predetermined future moment in time (see at least Tafti, para. [0032]: HV 204 can consider various trajectories (Tl, T2, T3) in order to navigate the three-lane road 202. However, the selection of which trajectory to take depends on traffic conditions and a cost or expense associated with the trajectory for the given traffic condition.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teaching of the at least two candidate future states of the SDV at the predetermined future moment in time of Tafti in order to provide an approach to trajectory planning that learns optimal trajectories dynamically for different road scenarios (see at least Tafti, para. [0002])

As per claim 12 MA discloses
wherein in-lane movement is characterized by at least one of: an in-lane acceleration and an in-lane deceleration (see at least MA, para. [0052]: In this case, the first phase trajectory can be generated by the longitudinal positioning module 173 of the lane change control module 200 to cause the host vehicle VA to intercept the second target position TP2 in the current lane. The first phase trajectory may include a velocity change command to cause the host vehicle VA to accelerate or decelerate as the host vehicle VA approaches the second target position TP2.).

As per claim 13 MA does not explicitly disclose
wherein the in-lane jerk minimization algorithm generates the at least two candidate state-transition datasets for the SDV, the at least two candidate state transition datasets for the SDV being represented as speed profiles.
Takahashi teaches
wherein the in-lane jerk minimization algorithm generates the at least two candidate state-transition datasets for the SDV, the at least two candidate state transition datasets for the SDV being represented as speed profiles (see at least Takahashi, para. [0054]: For example, the target trajectory is generated as a set of target points (trajectory points) to be reached at reference times by setting a plurality of the reference times in the future for every predetermined sampling time (for example, a fraction of a [sec]). & para. [0056]: The action plan generator 123, for example, generates a plurality of candidates of a target trajectory and selects a target trajectory that is optimal at that time point on the basis of the viewpoints of safety and efficiency. & para. [0068]: In this case, the gate selector 123Ab estimates an arrival time T on the basis of a speed profile illustrated in FIG. 8. In the drawing, V0 is a speed VM at an initial time point, and Vtgt is a target speed (for example, about 20 [km/h]) at the time of arriving at a gate. The gate selector 123Ab generates a speed profile for travelling a distance L using a deceleration model not causing a vehicle occupant to feel discomfort (for example, a constant deceleration model, a constant jerk model, or the like). In this case, the arrival time T is calculated on the basis of Equation (1).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teaching of the in-lane jerk minimization algorithm generates the at least two candidate state-transition datasets for the SDV, the at least two candidate state transition datasets for the SDV being represented as speed profiles of Takahashi in order for an appropriate gate can be selected in accordance with prior-gate statuses (see at least Takahashi, para. [0018]).

As per claim 14 MA does not explicitly disclose
wherein the speed profiles are optimized to minimize the in-lane jerks.
Tafti teaches
wherein the speed profiles are optimized to minimize the in-lane jerks (see at least Tafti, para. [0043]: The smoothed trajectory avoids, among other things, excessive lateral acceleration or jerking during driving. In box 622, the method generates a local trajectory from the smoothed trajectory. Local trajectory differs from the smoothed trajectory in that it satisfies kinematic constraints such as continuity in position, heading, curvature and velocity for the host vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teaching of the speed profiles are optimized to minimize the in-lane jerks of Tafti in order to provide an approach to trajectory planning that learns optimal trajectories dynamically for different road scenarios (see at least Tafti, para. [0002]).

As per claim 15 MA discloses
An electronic device comprising;
a processor (see at least MA, para. [0033]: Many or all of the functions of the vehicle 105 can be controlled by the computing system 170. The computing system 170 may include at least one data processor 171 (which can include at least one microprocessor) that executes processing instructions stored in a non-transitory computer readable medium, such as the data storage device 172.);
a communication interface for communicating with a sensor mounted on a Self-Driving Vehicle (SDV) (see at least MA, para. [0033]: Many or all of the functions of the vehicle 105 can be controlled by the computing system 170. The computing system 170 may include at least one data processor 171 (which can include at least one microprocessor) that executes processing instructions stored in a non-transitory computer readable medium, such as the data storage device 172.);
• acquire initial kinematic data associated with an obstacle which is indicative of an initial state of the obstacle at an initial moment in time, the initial moment in time being earlier in time than the pre-determined future moment in time (see at least MA, para. [0043]: The perception data 210 can include data from which a position, heading, velocity, and acceleration (e.g., a vehicle state or status) of neighboring vehicles in the vicinity of or proximate to the autonomous host vehicle can be obtained or calculated. The perception data 210 can also include data from which a position, heading, velocity, and acceleration (e.g., a vehicle state or status) of the host vehicle can be obtained or calculated. As a result, the perception data, vehicle state and context data, and other available information can be obtained, processed, and used to build a perception dataset 210 for input to the lane change
trajectory planning system 202.);
• determine future kinematic data associated with the obstacle which is indicative of a future state of the obstacle at the predetermined future moment in time (see at least MA, para. [0047]: Given the predicted behaviors and related predicted trajectories and/or positions of each of the proximate vehicles, the lane change control module 200 can predict the future positions/locations of each of the vehicles based on the predicted trajectories of the vehicles over the given time period. As a result, the lane change control module 200 can be configured to determine the future positions, headings, velocities, and accelerations of the host vehicle VA and each of the detected proximate vehicles (Vl, V2, and V3) at a given point in time.);
• acquire initial kinematic data associated with the SDV which is indicative of an initial state of the SDV at the initial moment in time (see at least MA, para. [0043]: The perception data 210 can include data from which a position, heading, velocity, and acceleration (e.g., a vehicle state or status) of neighboring vehicles in the vicinity of or proximate to the autonomous host vehicle can be obtained or calculated. The perception data 210 can also include data from which a position, heading, velocity, and acceleration (e.g., a vehicle state or status) of the host vehicle can be obtained or calculated. As a result, the perception data, vehicle state and context data, and other available information can be obtained, processed, and used to build a perception dataset 210 for input to the lane change trajectory planning system 202.);
• determine future kinematic data associated with the SDV which is indicative of at least a candidate future state of the SDV at the pre-determined future moment in time (see at least MA, para. [0047]: Given the predicted behaviors and related predicted trajectories and/or positions of each of the proximate vehicles, the lane change control module 200 can predict the future positions/locations of each of the vehicles based on the predicted trajectories of the vehicles over the given time period. As a result, the lane change control module 200 can be configured to determine the future positions, headings, velocities, and accelerations of the host vehicle VA and each of the detected proximate vehicles (Vl, V2, and V3) at a given point in time.),
the at least one candidate future states of the SDV allowing the SDV to perform the future manoeuvre at the pre-determined future moment in time (see at least MA, para. [0040]: The lane change control module can be further configured to determine a first target position within the safety zone. The lane change control module of the host vehicle can also be configured to determine a second target position in the same lane in which the host vehicle is currently positioned. In an example embodiment, the lane change control module can be configured to cause the host vehicle to perform a lane change maneuver in two phases: 1) a longitudinal positioning phase or pre-turn phase to properly position the host vehicle at a second target position in the current lane for execution of a leftward or rightward turning maneuver, and 2) a lateral steering phase during which the host vehicle is controlled to perform a leftward or rightward steering operation to direct the host vehicle from the second target position in the current lane toward the first target position in the adjacent lane. In the longitudinal positioning phase or pre-tum phase, a first phase trajectory can be generated to direct the host vehicle toward the second target position in the current lane.);
• determine at least one candidate state-transition datasets for the SDV to transition from the initial state of the SDV to a respective one of the one candidate future state of the SDV using in lane movement (see at least MA, para. [0040]: The lane change control module can be further configured to determine a first target position within the safety zone. The lane change control module of the host vehicle can also be configured to determine a second target position in the same lane in which the host vehicle is currently positioned. In an example embodiment, the lane change control module can be configured to cause the host vehicle to perform a lane change maneuver in two phases: 1) a longitudinal positioning phase or pre-turn phase to properly position the host vehicle at a second target position in the current lane for execution of a leftward or rightward turning maneuver, and 2) a lateral steering phase during which the host vehicle is controlled to perform a leftward or rightward steering operation to direct the host vehicle from the second target position in the current lane toward the first target position in the adjacent lane. In the longitudinal positioning phase or pre-tum phase, a first phase trajectory can be generated to direct the host vehicle toward the second target position in the current lane.); 
• determine an energy efficiency score for a respective one of the at least one candidate state-transition dataset (see at least MA, para. [0058]: In yet another example embodiment, the lane change control module 200 can fit a piecewise linear speed trajectory function, which can be configured to satisfy the constraints of the initial host vehicle VA state, the initial states of the proximate vehicles (Vl, V2, and V3), the goal state of the host vehicle VA, and the configuration of the controller of the host vehicle VA with optional optimizations on various cost functions (e.g., time, fuel consumption, etc.).),
• trigger control of the in-lane movement of the SDV based on a target state-transition dataset of the at least one candidate state-transition dataset (see at least MA, para. [0042]: In the example embodiment, the lane change control module 200 can be configured to include a longitudinal positioning module 173 and a lateral steering module 175. As described in more detail below, the longitudinal positioning module 173 serves to enable generation of a first phase trajectory for the host vehicle (e.g., the autonomous vehicle). The lateral steering module 175 serves to enable generation of a second phase trajectory for the host vehicle. Collectively, the longitudinal positioning module 173 and the lateral steering module 175 can generate the first phase trajectory and the second phase trajectory, which can be generally denoted as the lane change trajectory 220 provided as an output from the lane change control module 200.),
the target state-transition dataset being a most fuel-efficient state-transition
dataset of the at least one candidate state-transition dataset (see at least MA, para. [0058]: In yet another example embodiment, the lane change control module 200 can fit a piecewise linear speed trajectory function, which can be configured to satisfy the constraints of the initial host vehicle VA state, the initial states of the proximate vehicles (Vl, V2, and V3), the goal state of the host vehicle VA, and the configuration of the controller of the host vehicle VA with optional optimizations on various cost functions (e.g., time, fuel consumption, etc.).).
However MA does not explicitly disclose
to determine the at least two candidate state-transition datasets is performed by an in-lane jerk minimization algorithm, and wherein a given candidate state-transition dataset for the SDV defines a most jerk-efficient state transition dataset for the SDV to transition from the initial state of the SDV to a respective candidate future state of the SDV using only in-lane movement;
determine an energy efficiency score for each of the at least one candidate state-transition dataset
a given energy efficiency score being indicative of how fuel-efficient the transition between the initial state and the respective candidate future state is.
• determine future kinematic data associated with the SDV which is indicative of at least two candidate future states of the SDV at the pre-determined future moment in time,
the at least two candidate future states of the SDV allowing the SDV to perform the future manoeuvre at the pre-determined future moment in time;
• determine at least two candidate state-transition datasets for the SDV to transition from the initial state of the SDV to a respective one of the at least two candidate future states of the SDV using in lane movement; 
• determine an energy efficiency score for a respective one of the at least two candidate state-transition datasets,
• trigger control of the in-lane movement of the SDV based on a target state-transition dataset amongst the at least two candidate state-transition datasets,
the target state-transition dataset being a most fuel-efficient state-transition
dataset amongst the at least two candidate state-transition datasets.
Takahashi teaches
to determine the at least two candidate state-transition datasets is performed by an in-lane jerk minimization algorithm, and wherein a given candidate state-transition dataset for the SDV defines a most jerk-efficient state transition dataset for the SDV to transition from the initial state of the SDV to a respective candidate future state of the SDV using only in-lane movement (see at least Takahashi, para. [0054]: For example, the target trajectory is generated as a set of target points (trajectory points) to be reached at reference times by setting a plurality of the reference times in the future for every predetermined sampling time (for example, a fraction of a [sec]). & para. [0056]: The action plan generator 123, for example, generates a plurality of candidates of a target trajectory and selects a target trajectory that is optimal at that time point on the basis of the viewpoints of safety and efficiency. & para. [0068]: In this case, the gate selector 123Ab estimates an arrival time T on the basis of a speed profile illustrated in FIG. 8. In the drawing, V0 is a speed VM at an initial time point, and Vtgt is a target speed (for example, about 20 [km/h]) at the time of arriving at a gate. The gate selector 123Ab generates a speed profile for travelling a distance L using a deceleration model not causing a vehicle occupant to feel discomfort (for example, a constant deceleration model, a constant jerk model, or the like). In this case, the arrival time T is calculated on the basis of Equation (1).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teaching of to determine the at least two candidate state-transition datasets is performed by an in-lane jerk minimization algorithm, and wherein a given candidate state-transition dataset for the SDV defines a most jerk-efficient state transition dataset for the SDV to transition from the initial state of the SDV to a respective candidate future state of the SDV using only in-lane movement of Takahashi in order for an appropriate gate can be selected in accordance with prior-gate statuses (see at least Takahashi, para. [0018]).
An teaches
determine an energy efficiency score for each of the at least one candidate state-transition dataset (see at least An, para. [0153]: If a plurality of paths are found, the controller 170 may compare the found paths to the paths stored in the storage device 171, detect at least one path that is identical to the found paths from among the paths stored in the storage device 171, and control the display 127 to display fuel cost information and fuel efficiency information for each course of the at least one path. & para. [0282]: For example, if there are two paths along which the vehicle can move from a stop T2 to a stop T3, the user may select a course C or a course E based on a driving distance, fuel efficiency, and cost of consumed fuel from the stop T2 to the stop T3, and drive the vehicle from the stop T2 to the stop T3 along the selected course.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teaching of determine an energy efficiency score for each of the at least one candidate state-transition dataset of An in order to display the fuel efficiency information (see at least An, para. abstract).
Tafti teaches 
a given energy efficiency score being indicative of how fuel-efficient the transition between the initial state and the respective candidate future state is (see at least Tafti, para. [0030]: A desired trajectory of the vehicle in collected training data is then used to find the corresponding cost function coefficients that result in a minimum-cost trajectory or substantially minimum-cost trajectory which is close to the desired trajectory as determined through the graph search. & para. [0032]: However, the selection of which trajectory to take depends on traffic conditions and a cost or expense associated with the trajectory for the given traffic condition. A cost or energy expense associated with a trajectory can be based on several elements, such as road conditions, traffic conditions, etc. For example, an energy expense may be incurred by changing lanes, or by the need to steer the vehicle.).
• determine future kinematic data associated with the SDV which is indicative of at least two candidate future states of the SDV at the pre-determined future moment in time (see at least Tafti, para. [0032]: HV 204 can consider various trajectories (Tl, T2, T3) in order to navigate the three-lane road 202. However, the selection of which trajectory to take depends on traffic conditions and a cost or expense associated with the trajectory for the given traffic condition.),
the at least two candidate future states of the SDV allowing the SDV to perform the future manoeuvre at the pre-determined future moment in time (see at least Tafti, para. [0032]: HV 204 can consider various trajectories (Tl, T2, T3) in order to navigate the three-lane road 202. However, the selection of which trajectory to take depends on traffic conditions and a cost or expense associated with the trajectory for the given traffic condition.);
• determine, at least two candidate state-transition datasets for the SDV to transition from the initial state of the SDV to a respective one of the at least two candidate future states of the SDV using in lane movement (see at least Tafti, para. [0034]: Consider now the traffic scenario specifically shown in FIG. 2, which includes vehicles TVl, TV2 and TV3. By driving along trajectory T2, HV 204 drives along the center lane 202b until it runs into TVl, which is an undesirable outcome. Cost calculations are such that a high cost is associated with collision....Although cost is incurred by changing lanes, any acceleration, deceleration, etc., there is no cost incurred by collision. Therefore, the cost associated with trajectory Tl is relatively low. Trajectory T3 appears to be an unachievable trajectory because HV 104 and TV3 are driving at the same velocity, preventing HV 204 from passing up TV3 in order to change into the right lane 202c in front of TV3.); 
• determine an energy efficiency score for a respective one of the at least two candidate state-transition datasets (see at least Tafti, para. [0030]: A desired trajectory of the vehicle in collected training data is then used to find the corresponding cost function coefficients that result in a minimum-cost trajectory or substantially minimum-cost trajectory which is close to the desired trajectory as determined through the graph search. & para. [0032]: However, the selection of which trajectory to take depends on traffic conditions and a cost or expense associated with the trajectory for the given traffic condition. A cost or energy expense associated with a trajectory can be based on several elements, such as road conditions, traffic conditions, etc. For example, an energy expense may be incurred by changing lanes, or by the need to steer the vehicle.),
• trigger control of the in-lane movement of the SDV based on a target state-transition dataset amongst the at least two candidate state-transition datasets (see at least Tafti, para. [0034]: Consider now the traffic scenario specifically shown in FIG. 2, which includes vehicles TVl, TV2 and TV3. By driving along trajectory T2, HV 204 drives along the center lane 202b until it runs into TVl, which is an undesirable outcome. Cost calculations are such that a high cost is associated with collision....Although cost is incurred by changing lanes, any acceleration, deceleration, etc., there is no cost incurred by collision. Therefore, the cost associated with trajectory Tl is relatively low. Trajectory T3 appears to be an unachievable trajectory because HV 104 and TV3 are driving at the same velocity, preventing HV 204 from passing up TV3 in order to change into the right lane 202c in front of TV3.),
the target state-transition dataset being a most fuel-efficient state-transition dataset amongst the at least two candidate state-transition datasets (see at least Tafti, para. [0034]: Consider now the traffic scenario specifically shown in FIG. 2, which includes vehicles TVl, TV2 and TV3. By driving along trajectory T2, HV 204 drives along the center lane 202b until it runs into TVl, which is an undesirable outcome. Cost calculations are such that a high cost is associated with collision....Although cost is incurred by changing lanes, any acceleration, deceleration, etc., there is no cost incurred by collision. Therefore, the cost associated with trajectory Tl is relatively low. Trajectory T3 appears to be an unachievable trajectory because HV 104 and TV3 are driving at the same velocity, preventing HV 204 from passing up TV3 in order to change into the right lane 202c in front of TV3.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teaching of a given energy efficiency score being indicative of how fuel-efficient the transition between the initial state and the respective candidate future state is determine future kinematic data associated with the SDV which is indicative of at least two candidate future states of the SDV at the pre-determined future moment in time, the at least two candidate future states of the SDV allowing the SDV to perform the future manoeuvre at the pre-determined future moment in time, determine at least two candidate state-transition datasets for the SDV to transition from the initial state of the SDV to a respective one of the at least two candidate future states of the SDV using in lane movement; determine an energy efficiency score for a respective one of the at least two candidate state-transition datasets, trigger control of the in-lane movement of the SDV based on a target state-transition dataset amongst the at least two candidate state-transition datasets, the target state-transition dataset being a most fuel-efficient state-transition dataset amongst the at least two candidate state-transition datasets of Tafti in order to provide an approach to trajectory planning that learns optimal trajectories dynamically for different road scenarios (see at least Tafti, para. [0002]).

As per claim 16 MA does not explicitly disclose
wherein the processor is further configured to:
• compare the energy efficiency scores of the at least two candidate state-transition datasets for determining the target state transition dataset.
Tafti teaches
wherein the processor is further configured to:
• compare the energy efficiency scores of the at least two candidate state transition datasets for determining the target state transition dataset (see at least Tafti, para. [0030]: A desired trajectory of the vehicle in collected training data is then used to find the corresponding cost function coefficients that result in a minimum-cost trajectory or substantially minimum-cost trajectory which is close to the desired trajectory as determined through the graph search. & para. [0032]: However, the selection of which trajectory to take depends on traffic conditions and a cost or expense associated with the trajectory for the given traffic condition. A cost or energy expense associated with a trajectory can be based on several elements, such as road conditions, traffic conditions, etc. For example, an energy expense may be incurred by changing lanes, or by the need to steer the vehicle. & para. [0034]: Comparison of trajectory costs causes one to select trajectory Tl for this scenario.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teaching of compare the energy efficiency scores of the at least two candidate state-transition datasets for determining the target state transition dataset of Tafti in order to provide an approach to trajectory planning that learns optimal trajectories dynamically for different road scenarios (see at least Tafti, para. [0002]).

As per claim 18 MA discloses
wherein the processor configured to trigger control of the in-lane movement of the SDV based on a target state-transition dataset comprises:
• trigger control of at least one of in-lane acceleration and in-lane deceleration of the SDV, such that (i) actual kinematic data of the SDV at the plurality of intermediate moments in time matches (see at least MA, para. [0047]: Using the determined vehicle states of the host vehicle and proximate vehicles, the lane change control module can be configured to use a state prediction model to predict the locations of the vehicles at a given point in time in the future based on the current positions, headings, velocities, and accelerations of the vehicles. para. [0057]: The first and second phase trajectories generated by the lane change control module 200 can be used by lower level components of the host vehicle VA to sample a series of reference points for trajectory tracking and for controlling the host vehicle VA to intercept the reference points and thereby intercept the first target position TPl in the adjacent lane.)
(ii) target kinematic data from the target state transition dataset at the plurality of intermediate moments in time (see at least MA, para. [0047]: As shown in the example of FIGS. 3 and 4, using the determined vehicle states of the host vehicle VA and proximate vehicles (Vl, V2, and V3), the lane change control module 200 can be configured to use a state prediction model to predict the locations of the vehicles at a given point in time in the future based on the current positions, headings, velocities, and accelerations of the vehicles. In one embodiment, the lane change control module 200 can predict the future locations of each of the vehicles based on a linear extrapolation from the current position using the heading, speed, and acceleration of each of the vehicles over a given time period.).

As per claim 20 MA does not explicitly disclose
wherein the processor, using the in-lane jerk minimization algorithm, is configured to generate the at least two candidate state-transition datasets for the SDV, the at least two candidate state transition datasets for the SDV being represented as speed profiles.
Takahashi teaches
wherein the processor, using the in-lane jerk minimization algorithm, is configured to generate the at least two candidate state-transition datasets for the SDV, the at least two candidate state transition datasets for the SDV being represented as speed profiles (see at least Takahashi, para. [0054]: For example, the target trajectory is generated as a set of target points (trajectory points) to be reached at reference times by setting a plurality of the reference times in the future for every predetermined sampling time (for example, a fraction of a [sec]). & para. [0056]: The action plan generator 123, for example, generates a plurality of candidates of a target trajectory and selects a target trajectory that is optimal at that time point on the basis of the viewpoints of safety and efficiency. & para. [0068]: In this case, the gate selector 123Ab estimates an arrival time T on the basis of a speed profile illustrated in FIG. 8. In the drawing, V0 is a speed VM at an initial time point, and Vtgt is a target speed (for example, about 20 [km/h]) at the time of arriving at a gate. The gate selector 123Ab generates a speed profile for travelling a distance L using a deceleration model not causing a vehicle occupant to feel discomfort (for example, a constant deceleration model, a constant jerk model, or the like). In this case, the arrival time T is calculated on the basis of Equation (1).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teaching of the wherein the processor, using the in-lane jerk minimization algorithm, is configured to generate the at least two candidate state-transition datasets for the SDV, the at least two candidate state transition datasets for the SDV being represented as speed profiles of Takahashi in order for an appropriate gate can be selected in accordance with prior-gate statuses (see at least Takahashi, para. [0018]).

Claims 3 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA, in view of Takahashi, in view of An, in view of Tafti, further in view of US 9645577B1 (“Frazzoli”).
As per claim 3 MA does not explicitly disclose
wherein the method further comprises:
• determining, by the electronic device, a road-rule-abiding score for a respective one of the at least two candidate state-transition datasets, 
a given road-rule-abiding score being indicative of whether the transition between the initial state and the respective candidate future state abides by road rules of the road section; 
and wherein the target state-transition dataset is the most fuel-efficient state-transition dataset amongst the at least two candidate state-transition datasets that allows the SDV to abide by the road rules of the road section.
Frazzoli teaches
wherein the method further comprises:
• determining, by the electronic device, a road-rule-abiding score for a respective one of the at least two candidate state-transition datasets (see at least Frazzoli, col. 14 lines 37-43: The assessment process then evaluates the combined physical and logical trajectories for the various edges against a set of prioritized and weighted rules (including applicable driving rules or rules of operation) 140 expressed in a formal language such as Linear Temporal Logic (LTL), Computation Tree Logic (CTL*), or L-calculus. We have used LTL for convenience. & col. 19 lines 60-67: During the candidate trajectory generation process, however, it is also desirable to consider driving behavior constraints arising from road markings, traffic signals, traffic signs, and relevant rules of operation, so that generated candidate trajectories are likely not only to be collision-free, but also free of violation of rules of operation. A method for trajectory generation that satisfies these properties is described above.), 
a given road-rule-abiding score being indicative of whether the transition between the initial state and the respective candidate future state abides by road rules of the road section (see at least Frazzoli, col. 14 lines 37-43: The assessment process then evaluates the combined physical and logical trajectories for the various edges against a set of prioritized and weighted rules (including applicable driving rules or rules of operation) 140 expressed in a formal language such as Linear Temporal Logic (LTL), Computation Tree Logic (CTL*), or L-calculus. We have used LTL for convenience. & col. 19 lines 60-67: During the candidate trajectory generation process, however, it is also desirable to consider driving behavior constraints arising from road markings, traffic signals, traffic signs, and relevant rules of operation, so that generated candidate trajectories are likely not only to be collision-free, but also free of violation of rules of operation. A method for trajectory generation that satisfies these properties is described above.); 
and wherein the target state-transition dataset is the most fuel-efficient state-transition dataset amongst the at least two candidate state-transition datasets that allows the SDV to abide by the road rules of the road section (see at least Frazzoli, col. 3 lines 36-40: The candidate trajectories are represented as edges of a directed graph. The selecting of the putative optimal trajectory includes determining a minimum-cost path through a directed graph of which the candidate trajectories includes edges. & col. 21 lines 31-40: A fuel consumption metric (a) which is computed as the length of a given candidate trajectory divided by the mini mum length of all candidate trajectories. ii. A fuel consumption metric (b) which is computed as the ratio of the estimated fuel consumption (computed based on vehicle data and a pre-defined model) required to accurately track the candidate trajectory to a baseline fuel consumption level for the traveled route at the current travel time, which is computed based on data from a driver database and a pre-defined model.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teaching of wherein the processor is further configured to: determine a road-rule-abiding score for a respective one of the at least two candidate state-transition datasets, a given road-rule-abiding score being indicative of whether the transition between the initial state and the respective candidate future state abides by road rules of the road section;  and wherein the target state-transition dataset is the most fuel-efficient state-transition dataset amongst the at least two candidate state-transition datasets that allows the SDV to abide by the road rules of the road section of Frazzoli in order to consider the locations of obstacles relative to the vehicle when generating candidate trajectories, so that candidate trajectories that would result in collision with an obstacle(s) are removed from consideration (see at least Frazzoli, col. 19 lines 55-59).

As per claim 17 MA does not explicitly disclose
wherein the processor is further configured to:
• determine a road-rule-abiding score for a respective one of the at least two candidate state-transition datasets, 
a given road-rule-abiding score being indicative of whether the transition between the initial state and the respective candidate future state abides by road rules of the road section; 
and wherein the target state-transition dataset is the most fuel-efficient state-transition dataset amongst the at least two candidate state-transition datasets that allows the SDV to abide by the road rules of the road section.
Frazzoli teaches
wherein the processor is further configured to:
• determine a road-rule-abiding score for a respective one of the at least two candidate state-transition datasets (see at least Frazzoli, col. 14 lines 37-43: The assessment process then evaluates the combined physical and logical trajectories for the various edges against a set of prioritized and weighted rules (including applicable driving rules or rules of operation) 140 expressed in a formal language such as Linear Temporal Logic (LTL), Computation Tree Logic (CTL*), or L-calculus. We have used LTL for convenience. & col. 19 lines 60-67: During the candidate trajectory generation process, however, it is also desirable to consider driving behavior constraints arising from road markings, traffic signals, traffic signs, and relevant rules of operation, so that generated candidate trajectories are likely not only to be collision-free, but also free of violation of rules of operation. A method for trajectory generation that satisfies these properties is described above.), 
a given road-rule-abiding score being indicative of whether the transition between the initial state and the respective candidate future state abides by road rules of the road section (see at least Frazzoli, col. 14 lines 37-43: The assessment process then evaluates the combined physical and logical trajectories for the various edges against a set of prioritized and weighted rules (including applicable driving rules or rules of operation) 140 expressed in a formal language such as Linear Temporal Logic (LTL), Computation Tree Logic (CTL*), or L-calculus. We have used LTL for convenience. & col. 19 lines 60-67: During the candidate trajectory generation process, however, it is also desirable to consider driving behavior constraints arising from road markings, traffic signals, traffic signs, and relevant rules of operation, so that generated candidate trajectories are likely not only to be collision-free, but also free of violation of rules of operation. A method for trajectory generation that satisfies these properties is described above.); 
and wherein the target state-transition dataset is the most fuel-efficient state-transition dataset amongst the at least two candidate state-transition datasets that allows the SDV to abide by the road rules of the road section (see at least Frazzoli, col. 3 lines 36-40: The candidate trajectories are represented as edges of a directed graph. The selecting of the putative optimal trajectory includes determining a minimum-cost path through a directed graph of which the candidate trajectories includes edges. & col. 21 lines 31-40: A fuel consumption metric (a) which is computed as the length of a given candidate trajectory divided by the mini mum length of all candidate trajectories. ii. A fuel consumption metric (b) which is computed as the ratio of the estimated fuel consumption (computed based on vehicle data and a pre-defined model) required to accurately track the candidate trajectory to a baseline fuel consumption level for the traveled route at the current travel time, which is computed based on data from a driver database and a pre-defined model.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teaching of wherein the processor is further configured to: determine a road-rule-abiding score for a respective one of the at least two candidate state-transition datasets, a given road-rule-abiding score being indicative of whether the transition between the initial state and the respective candidate future state abides by road rules of the road section;  and wherein the target state-transition dataset is the most fuel-efficient state-transition dataset amongst the at least two candidate state-transition datasets that allows the SDV to abide by the road rules of the road section of Frazzoli in order to consider the locations of obstacles relative to the vehicle when generating candidate trajectories, so that candidate trajectories that would result in collision with an obstacle(s) are removed from consideration (see at least Frazzoli, col. 19 lines 55-59).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668